                                                                         Hearing Date and Time:
                                                                       April 25, 2019 at 10:00 a.m.

UNITED STATES BANKRUPTCY COURT                 Objection Deadline Date and Time:
SOUTHERN DISTRICT OF NEW YORK                          April 18, 2019 at 4:00 p.m.
------------------------------------X
                                    :
In re                               : Chapter 7
                                    :
AMPAL-AMERICAN ISRAEL CORPORATION,
                                    : Case No. 12-13689 (SMB)
                     Debtor.        :
                                    :
------------------------------------x

   NOTICE OF HEARING ON TRUSTEE'S MOTION FOR ORDER AUTHORIZING
        PAYMENT OF CERTAIN THIRD PARTY LITIGATION EXPENSES

         PLEASE TAKE NOTICE that a hearing (the “Hearing”) will be held before the

Honorable Stuart M. Bernstein, United States Bankruptcy Judge, in Courtroom 723 of the United

States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”),

located at the Alexander Hamilton Custom House, One Bowling Green, New York, NY 10004-

1408, on April 25, 2019 at 10:00 a.m., or as soon thereafter as counsel can be heard (the

“Hearing”), to consider the Motion for an Order Authorizing Payment of Certain Third Party

Litigation Expenses (the “Motion”).

         PLEASE TAKE FURTHER NOTICE that you do not need to appear at the Hearing if

you do not object to the relief requested in the Motion.

         PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

from time to time without further notice other than an announcement of the adjourned date or

dates at the Hearing or at a later hearing.

         PLEASE TAKE FURTHER NOTICE that any objections, if any, to the Motion must

be made in writing, state with particularity the grounds therefore, shall conform to the United

States Bankruptcy Rules and the Local Rules of the Bankruptcy Court, include in the upper right



48402885;5
hand corner of the caption, the ECF docket number to which the filing relates, and shall be filed

with the Bankruptcy Court electronically in accordance with General Order M-399 (with a

courtesy copy delivered directly to the Chambers of Stuart M. Bernstein, United States

Bankruptcy Judge, United States Bankruptcy Court, The Alexander Hamilton Custom House,

One Bowling Green, Room 723, New York, NY 10004), and served upon (i) the Office of the

United States Trustee, 201 Varick Street, Ste. 1006, New York, New York 10014; and (ii) upon

special counsel for the Trustee, Akerman LLP, 666 Fifth Avenue, 20th Floor, New York, New

York 10103 (Attn: John P. Campo, Esq.) together with proof of service thereof, so as to be

received no later than 4:00 p.m. (Eastern Time) on April 18, 2019.

       PLEASE TAKE FURTHER NOTICE that unless responses are received by that time,

the relief may be granted as requested in the Application.

Dated: New York, New York
       April 10, 2019                        AKERMAN LLP


                                             By:     /s/John P. Campo
                                                     John P. Campo
                                                     666 Fifth Avenue, 20th Floor
                                                     New York, New York 10103
                                                     Tel. No. (212) 880-3800
                                                     E-mail: john.campo@akerman.com


                                             Special Counsel for the Trustee




                                                2
                                                                             Hearing Date and Time:
                                                                           April 25, 2019 at 10:00 a.m.

UNITED STATES BANKRUPTCY COURT                                      Objection Deadline Date and Time:
SOUTHERN DISTRICT OF NEW YORK                                               April 18, 2019 at 4:00 p.m.
------------------------------------x
                                    :
In re                               :                     Chapter 7
                                    :
AMPAL-AMERICAN ISRAEL CORPORATION,
                                    :                     Case No. 12-13689 (SMB)
                                    :
                     Debtor.        :
                                    :
------------------------------------x

                         TRUSTEE'S MOTION FOR ORDER
              AUTHORIZING PAYMENT OF CERTAIN LITIGATION EXPENSES

TO THE HONORABLE STUART M. BERNSTEIN
UNITED STATES BANKRUPTCY JUDGE:

         Alex Spizz, in his capacity as chapter 7 trustee (the “Trustee”) for the estate of Ampal-

American Israel Corporation (“Ampal” or the “Debtor”), by and through undersigned counsel,

submits this motion for an order authorizing payment of certain litigation expenses incurred and

owed (or to be incurred) to third parties (the “Motion”) pursuant to Section 331 and 105(a) of

title 11 of the United States Code (the "Bankruptcy Code"). In support of the Motion, Akerman

respectfully represents as follows:

                                          JURISDICTION

         1.     The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§157 and

1334. This is a core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper before the

Court pursuant to 28 U.S.C. §§1408 and 1409.

         2.     The legal and statutory basis for relief requested herein are sections 105(a) and 331

of the Bankruptcy Code, Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 2016-1 of the Local Bankruptcy Rules for the Southern District of

New York (the “Local Rules”).


48402885;5
                                         BACKGROUND

       3.     On August 29, 2012, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of

New York (the “Court”). The Debtor operated as a debtor-in-possession until April 8, 2013,

when Michael Luskin was appointed as chapter 11 trustee for the Debtor's estate.

       4.     On or about May 2, 2013, the Debtor’s case was converted to a case under chapter

7 of the Bankruptcy Code, and on May 3, 2013, the Trustee was elected as chapter 7 trustee of

the Debtor’s estate.

       5.     On August 27, 2014, the Trustee commenced an adversary proceeding in this

chapter 7 case styled Spizz v. Eluz, et al., Adv. Proc. No. 14-0211-smb (the “D&O Action”)

against Irit Eluz (“Eluz”), the Debtor’s former Chief Financial Officer, and Yehuda Karni,

Revital Degani, Menachem Morag and Daniel Vaknin, Ampal’s formers independent directors

(the “Independent Directors,” and together with Eluz, collectively, the “Defendants”) alleging

causes of action for, inter alia, breach of fiduciary duty.

                                      RELIEF REQUESTED

       6.     In connection with the D&O Action, the Trustee has incurred various third party

litigation expenses, such as eDiscovery and court reporting. In addition, as the D&O Action

goes forward towards trial, the Trustee expects to incur additional eDiscovery and court

reporting fees, witness fees, and expert fees and costs. These third party litigation expenses (the

"Third Party Expenses"), although certainly customary in litigation, are not the types of expenses

that are usually incurred by law firms (such as postage and similar expenses) for which

reimbursement is usually sought as part of a fee application (the "Typical Expenses").

       7.     Indeed, given the significant amount of money often involved, it is the standard

practice of many law firms, including Akerman, to request that a client pay such Third Party

                                                  2
Expenses as incurred, rather than for the firm to outlay the costs of such expenses and then seek

reimbursement for the same in subsequent fee applications.

       8.       The Trustee hereby seeks authority to reimburse Akerman (or pay directly)

invoices for Third Party Expenses in connection with the D&O Action as those invoices are

received, up to the aggregate amount of $300,000.00 (the "Aggregate Amount"), without further

order of the Court. This includes the Third Party Expenses listed herein.

       9.       The Trustee is requesting the Court to authorize the Trustee to pay directly the

following invoices which have been incurred as of the date of this Motion.

                           INVOICES FROM FRONTEO USA, INC.

       10.      Fronteo USA, Inc. (“Fronteo”) was engaged by Akerman, on behalf of the Trustee,

to provide eDiscovery litigation support in the D&O Action. Pursuant to Fronteo’s engagement,

Fronteo has invoiced the Trustee the amount of $149,813.10, as listed below. The Trustee

requests authorization to pay these invoices as a litigation expense in the D&O Action.

   INVOICE             INVOICE           INVOICE                                  TOTAL
     DATE                NO.             AMOUNT           CREDITS               AMOUNT DUE
   12/25/2018          GA000336      $     5,109.20                         $     5,109.20
   11/25/2018          INV00152      $     4,959.20                         $     4,959.20
   10/25/2018           180459       $     4,959.20                         $     4,959.20
   09/30/2018           178662       $     4,959.20                         $     4,959.20
   08/31/2018           177311       $     5,364.20                         $     5,364.20
   07/31/2018           176023       $     4,959.20                         $     4,959.20
   06/30/2018           175007       $     4,959.20                         $     4,959.20
   05/31/2018           173686       $     5,257.90                         $     5,257.90
   04/30/2018           172471       $     4,957.90                         $     4,957.90
   03/31/2018           170706       $     5,670.90                         $     5,670.90
   03/31/2018           171904       $      350.00                          $      350.00
   02/28/2018           169814       $     4,957.70                         $     4,957.70
   02/28/2018           170668       $    69,392.00       $   (34,696.00)   $    34,696.00
   02/20/2018          167618RB      $    74,965.00       $   (37,482.50)   $    37,482.50
   01/31/2018           168570       $     5,152.70                         $     5,152.70




                                                 3
   INVOICE             INVOICE            INVOICE                                  TOTAL
     DATE                NO.              AMOUNT              CREDITS            AMOUNT DUE
   12/31/2017           167326        $    5,927.70                          $     5,927.70
   11/30/2017           166209        $    4,957.70                          $     4,957.70
   10/31/2017           164632        $    7,042.70       $     (7,042.70)   $           -
   09/30/2017           163483        $    5,132.70                          $     5,132.70
                                                          TOTAL:             $    149,813.10

                INVOICES FROM VERITEXT CORPORATE SERVICES, INC.

       11.      Veritext Corporate Services, Inc. (“Veritext”) was engaged by Akerman, on behalf

of the Trustee, to provide court reporting and interpretation services for a two (2) day deposition

of defendant Eluz in the D&O Action.         Veritext has invoiced the Trustee the amount of

$11,144.05, as listed below. The Trustee requests authorization to pay these invoices as a

litigation expense in the D&O Action.

     INV.                INV.
     DATE                 NO.             AMOUNT              CREDITS            TOTAL DUE
    12/05/18           CS3568906      $    2,939.39                          $     2,939.39
    12/07/18           CS3569253      $    1,098.00                          $     1,098.00
    12/07/18           CS3574893      $    3,873.66                          $     3,873.66
    12/13/18           CS3579861      $    1,150.00                          $     1,150.00
    12/17/18           CS3569255      $    1,098.00                          $     1,098.00
    12/17/18           CS3577845      $      985.00                          $       985.00
                                                          TOTAL:             $     11,144.05

       12.      The Trustee is also requesting authorization to pay any additional Third Party

Expenses as they are incurred, provided that the Aggregate Amount is not exceeded without

further order of the Court. Moreover, Akerman shall not advance any Third Party Expenses

without the prior review and approval by the Trustee.

       13.      Given the nature and amount of the Third Party Expenses, the Trustee believes the

arrangement proposed herein is appropriate and reasonable, and in the best interests of the

Debtor's estate. See In re That's Entertainment Marketing Group, Inc., 168 B.R. 226 (N.D.Cal.



                                                 4
1994) (employment of accounting firm by special counsel in litigation matter did not require

prior court approval); In re Olympia Holding Corp., 176 B.R. 962 (Bankr. M.D. Fla. 1994)

(anticipated litigation expenses of special counsel allowed in full). See also In re Cardinal

Industries, Inc., 121 B.R. 518, 521 (Bankr. S.D. Ohio 1990) (court's jurisdiction under section

105(a) clearly extends to issues involving the payment of fees and reimbursement of expenses).

       14.    Akerman will file fee applications and requests for reimbursement of Typical

Expenses in accordance with Sections 330 and 331 of the Bankruptcy Code.

       WHEREFORE, the Trustee respectfully requests that this Court enter an order (a)

allowing the direct payment of the Third Party Expenses listed herein in the amount of

$160,957.15; (b) allowing the Trustee to pay directly and/or reimburse Akerman for any Third

Party Expenses to be incurred in connection with the D&O Action up to the aggregate amount of

$300,000.00, including the $160,957.15 of Third Party Expenses listed herein; and (c) granting

such other and further relief as this Court deems just and proper.

Dated: New York, New York
       April 10, 2019


                                              AKERMAN LLP


                                              By:    /s/John P. Campo
                                                      John P. Campo
                                                      666 Fifth Avenue, 20th Floor
                                                      New York, New York 10103
                                                      Tel. No. (212) 880-3800
                                                      E-mail: john.campo@akerman.com


                                              Special Litigation Counsel for the Trustee




                                                 5
                EXHIBIT A

             PROPOSED ORDER




48402885;5
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                    :
In re                               : Chapter 7
                                    :
AMPAL-AMERICAN ISRAEL CORPORATION,
                                    : Case No. 12-13689 (SMB)
                     Debtor.        :
                                    :
------------------------------------x

              ORDER ON TRUSTEE'S MOTION FOR ORDER
 AUTHORIZING PAYMENT OF CERTAIN THIRD PARTY LITIGATION EXPENSES

         Upon the Motion of Alex Spizz, as chapter 7 Trustee for the estate of Ampal-American

Israel Corpration (the "Trustee"), for authority to pay certain third party litigation expenses (the

"Third Party Expenses") incurred (or to be incurred) by the Trustee directly or through Akerman

LLP ("Akerman"), in connection with the D&O Action (as term is defined in the motion) (the

"Motion") [Doc. No. __]; and notice of hearing having been given; and it appearing that no other

notice need be given; and sufficient cause appearing therefore, it is hereby ORDERED:

         1.     That the Motion is GRANTED.

         2.     That the Trustee, without further order of the Court, is hereby authorized to pay

directly and/or reimburse Akerman for any Third Party Expenses incurred in connection with the

D&O Action, up to the Aggregate Amount (including the $160,957.15 of Third Party Expenses

listed in the Motion).

         3.     That the Trustee is hereby authorized to pay directly as a litigation expense, the

Third Party Expenses listed in the Motion to Fronteo in the amount of $149,813.10 and to

Veritext in the amount of $11,144.05.¶

         4.     That before Akerman pays any Third Party Expenses directly, such expense shall

have been reviewed and approved by the Trustee.




48402885;5
       5.     This order is without prejudice to the Trustee's right to make further application to

this Court to increase the Aggregate Amount, if necessary.

NO OBJECTION:

Dated: New York, New York
       April ___, 2019

UNITED STATES TRUSTEE, REGION 2


By:__________________________________
      Andrew Velez-Rivera, Trial Attorney
      201 Varick Street, Ste. 1006
      New York, New York 10014
      Tel. No. (212) 510-0500

Dated: New York, New York
      April __, 2019


                                            _____________________________________
                                            HONORABLE STUART M. BERNSTEIN
                                            UNITED STATES BANKRUPTCY JUDGE




                                                2
